Citation Nr: 0503381	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether VA compensation benefits awarded under the provisions 
of 38 U.S.C.A. § 1151 should be offset by the entire amount 
of a $500,000 settlement under the Federal Tort Claims Act 
(FTCA).


REPRESENTATION

Appellant represented by:	Scott A. Musselman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Scott A. Musselman, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran developed a brain tumor (meningioma), which was 
resected at a VA hospital in West Haven, Connecticut in 
September 1996.  The tumor had likely been in existence for a 
period of 20-25 years before it was discovered.  
Nevertheless, an award of benefits pursuant to 38 U.S.C.A. 
§ 1151 was made because the VA medical center in Newington 
failed to properly diagnose the brain tumor as the cause of 
the veteran's problems for the 20 month period prior to the 
surgery.  A claim was also filed under the Federal Tort 
Claims Act (FTCA), resulting in a $500,000 settlement in 
April 2001.  

The veteran claims inter alia that the Section 1151 claim and 
FTCA were different and that the injuries claimed were 
different.  See Transcript of August 24, 2004 Personal 
Hearing, pp- 4-5. 

The claims file contains a letter from the VA Boston Regional 
Counsel to the RO dated February 26, 2003, which references 
excerpts from and directs attention to a settlement between 
the appellant and the VA.  However, a copy of the settlement 
agreement per se is not contained in the claims file.  To 
ensure that the veteran has been afforded due process, a 
complete copy of the settlement agreement should be a part of 
the record.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The RO should obtain a complete copy 
of the settlement agreement related to 
the $500,000 award under the FTCA for a 
brain tumor resection in September 1996 
for the claims file.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




